DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20th, 2021 has been entered.
Response to Arguments
Applicant’s arguments, see applicant’s arguments page 9, filed October 20th, 2021, regarding claim interpretations under 112(f) have been acknowledged. No further arguments or amendments were made to overcome the claim interpretations under 112(f), therefore the claim interpretations under 112(f) have been repeated below.
Applicant’s arguments, see Page 10, filed October 20th, 2021, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Koravadi (US 20160210853).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “output unit configured to..."' in claim 1 and 16-18; "management device configured to..." in claims 1, 8, 9, 16-20, and 23-27; "reception unit configured to..."" in claims 9 and 16-18.
Support of the "output unit", and the "reception unit" can be found in paragraph 37, where these components are part of a control unit with processor and memory, as they are within the communications unit (0020). Support of the "management device" can be found in paragraph 41, as including a processor and memory.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 5-9, 16-22, and 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kichkaylo et al. (US 20190176328; hereinafter Kichkaylo; already of record) in view of Dudar (US 20180236828; already of record), further in view of Koravadi (US 20160210853).
In regards to claim 1, Kichkaylo teaches of a carrier as a first carrier (Abstract, Fig 2, Parts 240, 242, 244, 246, and 248) the carrier comprising: 
a body having the ability to travel autonomously and including a holding mechanism configured to hold a burden (Para 0021, 0035); 
a sensor provided for the body and configured to capture an image of [the surroundings of] the body (Para 0023, 0035); and 
an output unit configured to transmit the captured image to a management device configured to manage an operation of the second carrier which is different from the first carrier (Fig 10, Para 0141-0143, Fig 12, Part 1250, 1260, Para 0148, Fig 11A), 
…
However, Kichkaylo does not specifically teach that a sensor provided for the body and configured to capture an image of a second carrier around the body


Dudar, in the same field of endeavor, teaches that a sensor provided for the body and configured to capture an image of a second carrier around the body (Para 0021, 0025, 0049-0050)
wherein the management device is further configured to determine whether or not any abnormal condition of at least one of the body, wheels, and the burden has occurred at the second carrier based on the captured image (Para 0021, 0025, 0049-0050)…  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor configured to capture an image, as taught by Kichkaylo,  to include capturing an image of a second carrier and determining if an abnormal condition of the body, wheels, or the burden is occurring, as taught by Dudar, in order to avoid the fallibility of visual inspections and imprecise mileage counts of the vehicle, reducing the number of accidents or tire blowouts by prompting a replacement or proper inflation of the tires before blowouts occur (Dudar Para 0030).
However, Kichkaylo in view of Dudar do not specifically teach to transmit, to an administrator's terminal, a notification signal indicating that an error has occurred at the second carrier with a location of the error.

Koravadi, in the same field of endeavor, teaches of to transmit, to an administrator's terminal, a notification signal indicating that an error has occurred at the second carrier with a location of the error (Para 0022, 0006, 0029, claim 12).

In regards to claim 5, Kichkaylo in view of Dudar, further in view of Koravadi teaches of the carrier of claim 1, wherein 
the sensor is further configured to detect conditions of a traveling route of the first carrier and/or the second carrier (Kichkaylo Para 0066, 0069, 0141-0143).
In regards to claim 6, Kichkaylo in view of Dudar, further in view of Koravadi teaches of the carrier of claim 1, wherein 
the sensor includes a camera configured to capture an image of surroundings of the body (Kichkaylo Para 0023).
In regards to claim 7, Kichkaylo in view of Dudar, further in view of Koravadi teaches of the carrier of claim 6, wherein 
the sensor includes an RGB camera and/or an infrared camera (Kichkaylo Para 0155 lines 22-23).
In regards to claim 8, Kichkaylo in view of Dudar, further in view of Koravadi teaches of the carrier of claim 5, wherein 
the management device is configured to output operation information, including information about operation of the second carrier, to the second carrier (Kichkaylo Fig 10, Para 0141-0143, Fig 12, Part 1250, 1260, Para 0148, Fig 11A, Para 0070), and 
the operation information includes at least information about a traveling route of the second carrier (Kichkaylo Fig 10, Para 0141-0143).
In regards to claim 9, Kichkaylo in view of Dudar, further in view of Koravadi teaches of the carrier of claim 1, further comprising a reception unit configured to receive, from the management device, operation information based on the determined abnormal condition and output by the second carrier managed by the management device (Kichkaylo Para 0148, Fig 11A, Part 1102, Fig 10, Para 0141-0143, Fig 12, Part 1250, 1260; Dudar Para 0038-0040, 0044), wherein 
the carrier operates in accordance with the operation information received by the reception unit (Kichkaylo Fig 10, Para 0141-0143).
The motivation of combining Kichkaylo, Dudar, and Koravadi is the same as that recited in claim 1.  
In regards to claims 16 and 17, the claims recite analogous limitations to that of the combination of claims 1 and 9, and are therefore rejected under the same premise.
In regards to claim 18, the claim recite analogous limitations to that of the combination of claims 1 and 9, with the exception of a host system managing respective operations of a plurality of carriers (Kichkaylo Fig 10, Part 312, Para 0141-0143), and is therefore rejected under the same premise.
In regards to claims 19 and 20, the claims recite analogous limitations to that of claim 1, and are therefore rejected under the same premise.
In regards to claim 21, Kichkaylo in view of Dudar, further in view of Koravadi teaches of the carrier of claim 1, wherein further comprising 
another sensor is configured to measure a respective temperature of each wheels of the second carrier (Dudar Para 0011, Fig 1), wherein 
the abnormal condition of the second carrier is determined by the another sensor when one of the wheels has a temperature higher than a threshold temperature (Dudar Para 0011, Fig 1).
The motivation of combining Kichkaylo, Dudar, and Koravadi is the same as that recited in claim 1.  
In regards to claim 22, Kichkaylo in view of Dudar, further in view of Koravadi teaches of the carrier of claim 1, wherein 
the sensor measures a volume of a sound occurred from each of wheel tires of the carrier (Dudar Para 0011, Fig 1; Kichkaylo Para 0155 lines 24-26; where the microphone can be substituted for the temperature sensor), and 
the abnormal condition of the second carrier is determined by the sensor when one of the wheel tires has a volume of a sound higher than a threshold volume (Dudar Para 0011, Fig 1; Kichkaylo Para 0155 lines 24-26; where the microphone can be substituted for the temperature sensor).
The motivation of combining Kichkaylo, Dudar, and Koravadi is the same as that recited in claim 1.  
In regards to claim 28, Kichkaylo in view of Dudar, further in view of Koravadi teach of the carrier of claim 1, wherein the sensor is configured to capture images of a body, wheels, and a burden of the second carrier around the body (Kichkaylo Para 0066, 0069, 0141-0143; Dudar Para 0021, 0025, 0049-0050; where the images of the pallets and obstacles can include images of the body, burden, and wheels of a carrier).
The motivation of combining Kichkaylo, Dudar, and Koravadi is the same as that recited in claim 1.  
In regards to claims 29-33, the claims recite analogous limitations to claim 23, and are therefore rejected under the same premise.  
Claims 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kichkaylo in view of Dudar, further in view of Koravadi, as applied to claim 1 above, and further in view of Watts (US 9,561,941; already of record).
In regards to claim 23, Kichkaylo in view of Dudar, further in view of Koravadi teach of the carrier of claim 1.

Watts, in the same field of endeavor, teaches of when a pile of packages placed on a pallet that the second carrier is carrying is displaced from a normal position, the management device determines that the abnormal condition has occurred at the second carrier (Column 9 lines 10-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier of claim 1, as taught by Kichkaylo in view of Dudar, further in view of Koravadi, to include when a pile of packages placed on a pallet that the second carrier is carrying is displaced from a normal position, the management device determines that the abnormal condition has occurred at the second carrier, as taught by Watts, in order to determine if a package gets dropped and lost (Watts Column 9 lines 10-19).
In regards to claims 24-27, the claims recite analogous limitations to claim 23, and are therefore rejected under the same premise.  
Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 4, it was noted in Final Rejection of August 20th, 2021 that the claims were indicated as allowable subject matter. No additional references have been founded by the examiner during an updated search, thus claim 4 remains allowable subject matter.
In regards to claim 13, the claim is dependent upon a claim indicated as allowable subject matter, thus this claim is allowable subject matter as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663      

/JAMES M MCPHERSON/Examiner, Art Unit 3663